EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communications received on 02/17/2021.

Claim Status
Claims 1-4 are currently presenting for examination.
Claims 1-4 are ALLOWED.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-4 generally, none of the prior art references of record, including, but not limited to: Moon, US 2016/0164648; Loghin, US 2016/0156498; Park, US 2016/0065242 as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon [in the prosecution of the current patent application and its parent U.S. patent 10,541,853] of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, (as per claim 1 for example) prior art dealing with LDPC encoding, decoding, bit interleaving, deinterleaving, constellation mapping, modulating, demodulating and communicating signal based on constellation points is generally known to exist per se, (Moon, paragraph 230-237, 422-428). 

“mapping bits of the interleaved codeword onto non uniform constellation points using a 1024-quadrature amplitude modulation (QAM) scheme; generating a broadcast signal based on the constellation points using an orthogonal frequency division multiplexing (OFDM) scheme; and transmitting the broadcast signal, wherein each of the constellation points is represented as one of A+Bi, -A+Bi, A-Bi and -A-Bi, and wherein A is a real component, B is an imaginary component, and each of A and B comprises one of values listed below: 

    PNG
    media_image1.png
    354
    106
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    62
    103
    media_image2.png
    Greyscale
”, 
at the time of the invention, serving to patently distinguish the invention from said prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA HUYNH/Primary Examiner, Art Unit 2462